Case: 16-15717    Date Filed: 07/03/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-15717
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket Nos. 1:16-cv-22542-WPD
                                      1:12-cr-20217-WPD-1


VERNON JONES,

                                                              Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (July 3, 2017)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Vernon Jones appeals the district court’s order dismissing his 28 U.S.C.

§ 2255 motion to vacate as time-barred. This Court granted Jones a certificate of
              Case: 16-15717     Date Filed: 07/03/2017    Page: 2 of 2


appealability on whether the district court erred in dismissing Jones’s § 2255

motion as time-barred under § 2255(f)(3) on the ground that Johnson v. United

States, 135 S. Ct. 2551 (2015), does not apply to the Sentencing Guidelines.

      We review de novo the dismissal of a § 2255 motion as time-barred. Outler

v. United States, 485 F.3d 1273, 1278 (11th Cir. 2007). The Antiterrorism and

Effective Death Penalty Act of 1996 establishes a one year statute of limitations for

filing a § 2255 motion, which runs from the latest of four possible triggering dates,

including, as relevant here, “the date on which the right asserted was initially

recognized by the Supreme Court, if that right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review.”

28 U.S.C. § 2255(f)(3).

      In Johnson, the Supreme Court invalidated as unconstitutionally vague the

Armed Career Criminal Act’s residual clause. 135 S. Ct. at 2557-58. Johnson

applies retroactively to cases on collateral review. See Welch v. United States, 136

S. Ct. 1257, 1264-65, 1268 (2016). But in Beckles v. United States, the Supreme

Court held that the Sentencing Guidelines are not subject to a constitutional

vagueness challenge, so the residual clause in the Guidelines remained valid. 137

S. Ct. 886, 894-95 (2017). Because Beckles dictates that Johnson’s rule does not

apply to the Sentencing Guidelines, the district court did not err.

      AFFIRMED.


                                          2